Citation Nr: 0823904	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran had inactive duty for training in the Army 
National Guard from August 1985 to October 1985, active duty 
for training from October 1985 to December 1985, and Army 
National Guard Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
relevant part, denied service connection for schizophrenia.  
The veteran timely filed a Notice of Disagreement (NOD) in 
July 2002, and subsequently, in August 2002 the RO provided a 
Statement of the Case (SOC).  Thereafter, in September 2002 
the veteran timely filed a substantive appeal.

The veteran did not request a Board hearing on this matter.  
On appeal in August 2003, the Board remanded the case for 
additional development, to include obtaining pertinent 
service medical records (SMRs) and the veteran's duty dates 
as well as acquiring Social Security Administration (SSA) 
records.  The Appeals Management Center (AMC)/RO issued a 
Supplemental Statement of the Case (SSOC) in November 2005.

Thereafter, in December 2006, the Board again remanded this 
issue for additional development, to include providing 
complete Veteran's Claims Assistance Act (VCAA) notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), and directing the AMC/RO to consider newly 
submitted private medical evidence.  The AMC/RO then provided 
an SSOC in March 2008.   

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has 
been rebutted.

2.  The veteran had inactive duty for training from August 
1985 to October 1985 and active duty for training from 
October 1985 to December 1985. 

3.  The veteran's service records reveal no complaints of, 
treatment for, or diagnosis of a psychiatric disorder, to 
include schizophrenia; his psychotic disorder was first 
diagnosed well over 6 years after his service and the 
evidence of record does not establish a causal link between 
his current schizophrenia and any incident of service. 


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  
38 U.S.C.A. §§ 101, 106, 1131, 5013, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the May 2005 letter, 
and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a December 2006 letter and the  March 2008 SSOC.  
The Board parenthetically notes that the record raises a 
question as to whether the December 2006 VCAA letter 
containing the Dingess elements ever reached the veteran, 
there being an indication that this document was returned as 
undeliverable, but the veteran's accredited representative 
has acknowledged that said letter is of record, thereby 
confirming that he has seen it.  See June 2008 Appellate 
Brief Presentation at 2 ("A December 8, 2006 AMC notice 
letter is of record").            

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
May 2002 RO decision that is the subject of this appeal in 
its May 2005 letter, December 2006 letter, or March 2008 
SSOC.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated VCAA 
notice has been rebutted.  Specifically, with respect to the 
information contained in the May 2005 letter, the Board 
determines that the RO cured the timing defect by providing 
this VCAA notice together with readjudication of the claim, 
as demonstrated by the November 2005 and March 2008 SSOCs.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  In addition, 
with respect to the belated notice relating to the two 
Dingess elements regarding assignment of disability ratings 
and effective dates, the Board determines that any presumed 
prejudice has been rebutted because the issues of assignment 
of disability ratings and effective dates are moot, given the 
Board's denial of the claim below.  See Christman v. American 
Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) (noting that 
"mootness means that no actual controversy exists which is 
subject to judicial resolution").  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128. 

The Board notes that the veteran, through his accredited 
representative, claims that the AMC/RO committed a Stegall 
violation.  In particular, his accredited representative 
stated that "inasmuch as the appellant was a member of the 
Texas Army National Guard and served on initial active duty 
for training (IADT) only, the notice provided to him must be 
tailored to address the requirements under law and regulation 
that apply to his circumstance, not the general requirements 
for those who have served on full time active duty.  See 38 
C.F.R. § 3.6."  June 2008 Appellate Brief Presentation at 2, 
3.  

While the Board recognizes the distinction between 
eligibility for VA benefits as it relates to individuals who 
served on "active duty," "active duty for training," and 
"inactive duty training," see 38 C.F.R. § 3.6(a), the VCAA 
notice provided to the veteran adequately apprised him of the 
type of evidence needed to substantiate his service 
connection claim, as well as the avenues by which he could 
obtain such evidence, no matter what type of duty period he 
had.  That is, the May 2005 VCAA letter apprised the veteran 
that establishing service connection required a showing that 
he "had an injury in military service or a disease that 
began in or was made worse during military service or an even 
in service causing injury or disease," in addition to 
showing that he "had a current physical or mental 
disability," as well as demonstrating "a relationship 
between [the] current disability and an injury, disease, or 
event in military service."  See May 2005 AMC VCAA Letter.  
In this regard, while not specifically highlighting the more 
limited requirements enunciated in 38 C.F.R.§ 3.6(a) as 
pertaining to "active duty for training" (i.e., the 
claimant must have become "disabled . . . from a disease or 
injury incurred or aggravated in line of duty") and 
"inactive duty training" (i.e., the claimant must have 
become "disabled . . . from an injury incurred or aggravated 
in line of duty . . . ."), the information contained in the 
May 2005 letter encompassed these requirements.  

Moreover, even were the Board to assume that the AMC/RO 
committed error by advising the veteran of only general 
service connection requirements in the May 2005 letter, by 
specifically referencing the applicable regulation relating 
to types of duty periods (namely 38 C.F.R. § 3.6) in his June 
2008 Appellate Brief Presentation, the veteran's accredited 
representative has demonstrated actual knowledge of said 
provision, which would cure any alleged error.  See Dalton, 
21 Vet. App. at 30.                 

Finally, the Board recognizes that the veteran's accredited 
representative has also claimed in his June 2008 Appellate 
Brief Presentation that the AMC/RO committed a VCAA notice 
error and that such error constituted "a due process 
violation."  As discussed above, the Board has found that 
any error in VCAA notification has been cured or is otherwise 
moot.  In addition, the Board comments that, although not 
required to do so, "'[a]dministrative agencies are entitled 
to pass on constitutional claims . . . .'"  Saunders v. 
Brown, 4 Vet. App. 320, 326 (1993) (quoting Plaquemines Port 
v. Federal Maritime Com'n, 838 F.2d 536, 544 (D.C. Cir. 
1988)).  Therefore, the Board need not further address the 
constitutional argument.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    
 
As explicated below, the veteran's service records are 
negative of any complaints of, diagnosis of, or treatment for 
schizophrenia.  There are further no medical opinions that 
link this disorder to the veteran's service or any incident 
thereof, and a private medical record indicates that the 
earliest date of onset of this disorder occurred post-
discharge in December 1992.  Under such circumstances, there 
is no duty to obtain a medical opinion with respect to this 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the evidence and 
information of record, in totality, provide the necessary 
information to decide the claim at issue in this appeal. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2007).   
The Board therefore finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Eligibility for VA Benefits & Type of Duty Service
According to 38 C.F.R. § 3.1(d), an individual who is 
eligible for VA benefits is a "veteran" who served in the 
"active military, naval or air service" and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d); Parlor v. Nicholson, 21 
Vet. App. 325, 328-29 (2007); accord Allen v. Nicholson, 21 
Vet. App. 54, 57 (2008).  "Active military, naval, or air 
service," in turn, includes: (1) "active duty"; (2) any 
period of "active duty for training" during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and (3) any 
period of "inactive duty training" during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2007); accord 38 U.S.C.A. § 101(24); see also Allen, 
supra; Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).        

38 U.S.C.A. § 101(21) defines "active duty" as: (A) full-
time duty in the Armed Forces, other than active duty for 
training; (B) full-time duty (other than for training 
purposes) as a commissioned officer of the Regular or Reserve 
Corps of the Public Health Service; (C) full-time duty as a 
commissioned officer of the National Oceanic and Atmospheric 
Administration or its predecessor organization the Coast and 
Geodetic Survey; (E) service as a cadet at the United States 
Military, Air Force, or Coast Guard Academy, or as a 
midshipman at the United States Naval Academy; and (E) 
authorized travel to or from such duty or service.  See also 
38 C.F.R. § 3.6(b) (setting forth definition of "active 
duty").  

Relevant to 38 U.S.C.A § 101(21)(A), service in the "Armed 
Forces" includes that with the "United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof," see 38 U.S.C.A. § 101(10); 38 
C.F.R. 3.1(a), (b), (c) (defining "Armed Forces," "Reserve 
component," and "Reserves"); accord Allen, 21 Vet. App. at 
57, and under 38 U.S.C.A. § 101(27)(F), the Army National 
Guard of the United States may qualify as a "reserve 
component" under certain circumstances.  See 38 C.F.R. § 
3.1(b); Allen, supra.  Specifically, the Army National Guard 
only qualifies as a reserve component "while in the service 
of the United States."  Allen, supra; see also 10 U.S.C.A. § 
10106.  As the Court has observed, "'members of the Army 
National Guard of the United States . . . are not in active 
Federal service except when ordered thereto under law.'  10 
U.S.C. § 12401.  Thus, a member of the National Guard holds a 
status as a member of the federal military or the state 
militia, but never both at once."  Allen, supra.  That is, 
"'members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the Untied States [and at] all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor.'"  Allen, 
supra (quoting Clark v. Untied States, 322 F.3d 1358, 1366 
(Fed. Cir. 2003)).             

Alternatively, "active duty for training" means: (A) full-
time duty in the Armed Forces performed by Reserves for 
training purposes; (B) full-time duty for training purposes 
performed as a commissioned  officer of the Reserve Corps of 
the Public Health Service; (C) in the case of members of the 
National Guard or Air National Guard of any State, full-time 
duty under 32 U.S.C.A. §§ 316, 502, 503, 504 or 505 or prior 
corresponding provisions of law; (D) duty performed by a 
member of a Senior Reserve Officers' Training Corps program 
when ordered to such duty for the purpose of training; and 
(E) authorized travel to and from such duty.  38 U.S.C.A. § 
101(22); accord 38 C.F.R. § 3.6(c); Allen, 21 Vet. App. at 
58; Mercado-Martinez, 11 Vet. App. at 419.

Finally, "inactive duty training" contemplates: (A) duty 
(other than full-time duty) prescribed for Reserves 
(including commissioned officers of the Reserve Corps of the 
Public Health Service) by the Secretary concerned under 37 
U.S.C.A. § 206 or any other provision of law; (B) special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training of maintenance 
activities of the units to which they are assigned; and (C) 
training (other than active duty for training) by a member 
of, or applicant for membership as defined in 5 U.S.C.A. § 
8104 in the Senior Reserve Officers' Training Corps 
prescribed under 10 U.S.C.A. §§ 2101, et seq.  38 U.S.C.A. § 
101(23); accord 38 C.F.R. § 3.6(d); Allen, 21 Vet. App. at 
58.    

Accordingly, "to have basic eligibility for veterans 
benefits based on a period of duty as a member of a state 
Army National Guard, a National Guardsman must have been 
ordered into Federal service by the President of the United 
States, see 10 U.S.C. § 12401, or must have performed "full-
time duty" under the provisions of 32 U.S.C. §§ 316, 502, 
503, 504, or 505."  Allen, 21 Vet. App. at 58 (emphasis 
omitted).  In addition, "in order to establish basic 
eligibility for veterans benefits based upon his service in 
the National Guard, the appellant must establish that he was 
'disabled . . . from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard].'"  
Mercado-Martinez, 11 Vet. App. at 419.  In addressing whether 
a claimant has service in the Armed Forces, "VA is bound by 
service department findings."  Id., at 59.    

b. Service Connection
If a claimant has qualifying service and submits a claim for 
service connection, he must provide "(1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include psychoses, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  See 38 C.F.R. § 3.307(a)(1).  The presumptive 
periods enunciated in 38 C.F.R. §§ 3.307 and 3.309 also do 
not apply to service periods for active duty for training or 
inactive duty training.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477, 478 (1991); accord Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995).

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's August 1984 Report of Medical Examination for 
Army National Guard Enlistment contains a normal clinical 
evaluation of all systems, to include a normal psychiatric 
assessment.  No abnormalities were noted.  In his companion 
Report of Medical History, the veteran stated that he was 
"in good health and on no medication."  He conveyed that he 
did not have depression or excessive worry, or nervous 
trouble of any sort.  Again, the examining clinician noted no 
abnormalities.  

A Report of Separation and Record of Service (NGB Form 22) 
reflects that the veteran enlisted in the National Guard in 
August 1984 and separated in May 1988 because he was deemed 
to be an "unsatisfactory participant."  He received a 
general discharge.  Effective May 1, 1988 the veteran was 
assigned to the Ready Reserve USAR Control Group (Annual 
Training) in St. Louis, Missouri.  This record listed the 
termination date of the veteran's Reserve/Military Service 
obligation August 3, 1992, and an Order from the United 
States Army Reserve Personnel Center confirms that the 
veteran had an Honorable discharge from the Ready Reserve on 
this date.

In December 1992 Dr. L.G.P. diagnosed the veteran with 
schizophrenia, and private medical records spanning August 
1999 to April 2002 and January 2004 to May 2005 continued to 
reflect said diagnosis.  

A June 1993 private medical report indicates the veteran's 
account that he had sustained a head injury in the past, 
while another SSA report notes that the veteran sustained a 
head injury at age 17.  Also in June 1993, a private medial 
report reflects that the veteran complained of having 
hallucinations for many years, but that they had worsened 
upon his service discharge in 1988.

August 1993 SSA records reveal a determination that the 
veteran's "disability" began as early as December 31, 1992.  
Another August 1993 record reflects the author's impression 
that "earlier onset cannot be established due to 
insufficient evidence."     

As reflected in a December 1997 private medial report by Dr. 
L.G.P., he offered his opinion that the veteran's 
schizophrenia had its onset as early as December 31, 1992.  

An April 1999 document from the National Archives and Records 
Administration (NA Form 13044) reflects that no report of 
separation was issued to the veteran, as he had no active 
service or less than 90 days of active duty for training.  

A letter from the National Personnel Records Center (NPRC), 
also dated September 2001, reflects that the veteran's 
military record did not contain a copy of the Report of 
Separation or its equivalent.  Instead, the NPRC attached a 
Certification of Military Service (NA Form 13038) indicating 
that the veteran was a member of the Regular Army from August 
23, 1985 to December 12, 1985.  This document discloses that 
he had Honorable relief from Active Duty, and reverted to the 
Army National Guard.  The reason for his separation was 
listed as completion of his period of active duty training.  

Also in September 2001 the veteran submitted a statement, 
where he indicated that he felt suicidal during his period of 
service and that he heard voices during that time in 1984.  

b. Discussion
The Board finds that the veteran had "active duty for 
training," as defined by 38 U.S.C.A. § 101(22)(A) between 
October 1985 to December 1985, and "inactive duty training" 
as contemplated by 38 U.S.C.A. § 101(23) from August 1985 to 
October 1985, both of which qualify as "active military 
service" under 38 C.F.R. § 3.6(a) and 38 U.S.C.A. § 101(24).  
Having made said determinations, the Board must now assess 
whether: (1) during the period spanning August 1985 to 
October 1985 (inactive duty training) the veteran "was 
disabled . . . from an injury incurred or aggravated in line 
of duty"; and (2) during the period spanning October 1985 to 
December 1985 (active duty for training) the veteran "was 
disabled . . . from a disease or injury incurred or 
aggravated in line of duty."  38 C.F.R. § 3.6(a); accord 38 
U.S.C.A. § 101(24).  The Board finds that the evidence 
preponderates against any such favorable findings.  

In particular, the only medical and lay evidence of record 
contemporaneous with the veteran's 1985 periods of active 
service, namely his 1984 Reports of Medical Examination and 
Medical History, both bear no indication of any psychiatric 
abnormality.  In addition, the veteran's other service 
records are devoid of any complaints of, treatment for, or 
diagnosis of a psychiatric disorder.  While the veteran 
reported in June 1993 and September 2001 that he had heard 
voices for years and during this period of service in the 
1980s, he did not receive a diagnosis of schizophrenia until 
1992, well over 6 years after his 1985 active duty for 
training service.  Such a lapse in time preponderates against 
the veteran's claim that he incurred this psychiatric 
disorder during this period of service.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Moreover, while the veteran certainly is competent to 
describe the perceived symptoms he may have had at that time, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide a 
diagnosis of a psychiatric disorder or an opinion on whether 
an etiological relationship exists between his period of 
active service and his schizophrenia.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a result, his own assertions are not 
probative to the critical issue in this case of whether the 
veteran incurred his psychiatric disorder during his period 
of active service.           
 
The Board also comments that the veteran's Army National 
Guard service pre-August 1985 and post-December 1985 does not 
qualify as "active duty" under 38 U.S.C.A. § 101(21)(A).  
Although the Board recognizes that some Army National Guard 
service may qualify as service in the "Armed Forces, " 
including reserve components (which, in turn, may constitute 
"active duty" under § 101(21)(A)), in order to so qualify, 
the Army National Guardsman must have been "'formally called 
into the military service of the United States . . . .'"  
Allen, 21 Vet. App. at 57 (quoting Clark, 322 F.3d at 1366)).  
In the instant case, the record bears no indication that the 
veteran ever was formerly called into military service of the 
United States during any service in the reserve component of 
the Army National Guard.  The Board also notes that the 
veteran's Army National Guard service does not constitute 
"active duty" under 38 U.S.C.A. § 101(21)(B), (C), (D) or 
(E), as his military personnel records do not indicate that 
he served full-time as a commissioned officer of the Regular 
or Reserve Corps of the Public Health Service, or of the 
National Oceanic and Atmospheric Administration, nor do these 
records reflect that the veteran served as a cadet in any of 
the enumerated military institutions.     

As for whether his Army National Guard Reserve service pre-
August 1985 and post-December 1985 constitutes "active duty 
for training" or "inactive duty training" as contemplated 
by 38 U.S.C.A. §§ 101(22)-(23) and 38 C.F.R. § 3.6(c)-(d), 
even were the Board to assume that it did, the evidence still 
would preponderate against the claim.  As discussed in detail 
above, the veteran's service records are negative of any 
complaints of, treatment for, or diagnosis of schizophrenia 
throughout his entire association with the Army National 
Guard, and the medical evidence of record suggests no 
positive nexus between the veteran's post-separation, 
December 1992 diagnosis of schizophrenia and any event in 
service.  Also as discussed above, the one-year presumptive 
period under 38 C.R.R. §§ 3.307 and 3.309 for psychoses do 
not apply to "active duty for training" or "inactive duty 
training" duty periods.  See Biggins, 1 Vet. App. at 477, 
478; accord Paulson, 7 Vet. App. at 469-70.  In the absence 
of favorable evidence, the claim must be denied.      
  

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for schizophrenia is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for schizophrenia is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


